Citation Nr: 0006944	
Decision Date: 03/15/00    Archive Date: 03/23/00

DOCKET NO.  96-51 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel



INTRODUCTION

The veteran served on active duty from January 1944 to March 
1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1996 rating decision.  


FINDINGS OF FACT

1.  The immediate cause of the veteran's death in January 
1996 was gram negative sepsis; conditions leading to the 
immediate cause of his death were acute respiratory distress 
syndrome, chronic lymphocytic leukemia, and atrial 
fibrillation; and bronchitis was a significant conditions 
contributing to his death.  

2.  The appellant has presented competent evidence that the 
cause of the veteran's death was related to the service-
connected chronic prostatitis and urethritis.  

3.  The service-connected chronic prostatitis and urethritis 
contributed substantially or materially to cause the 
veteran's death.  


CONCLUSIONS OF LAW

1.  The claim for service connection for the cause of the 
veteran's death is well grounded.  38 U.S.C.A. § 5107(West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.303 (1999).  

2.  Service connection for the cause of the veteran's death 
is warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 1310, 5107(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.312 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but, rather, a causal connection must be 
shown.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

The three elements of a "well grounded" claim for service 
connection are: (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the in-service disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995);  see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

The veteran died in January 1996 of gram negative sepsis.  
The conditions leading to his death listed on the death 
certificate were acute respiratory distress syndrome, chronic 
lymphocytic leukemia, and atrial fibrillation.  Bronchitis 
was listed as another condition contributing to the veteran's 
death but not resulting in the underlying cause of his death.  
The veteran's death, and the disability listed as its cause, 
satisfy the first element of a well-grounded claim, as listed 
above.  The United States Court of Veterans Appeals (now the 
United States Court of Appeals for Veterans Claims, 
hereinafter the Court) has specified that where the claim at 
issue is service connection for the cause of death, the first 
element--competent medical evidence of a current disability--
will always be met, as the current disability is by 
definition the condition that caused the veteran's death.  
Ramey v. Brown, 9 Vet. App. 40, 46 (1996).

The record shows that at the time of the veteran's death, 
service connection was in effect for chronic prostatitis and 
urethritis.  The appellant contends that the veteran's death 
was related to his chronic urinary tract infections, renal 
failure, urinary stricture and prostate surgery.  However, 
the appellant is advised that where the determinative issues 
involve questions of medical causation or medical diagnosis, 
competent medical evidence to the effect that the claim is 
plausible or possible is required.  See Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  Laypersons are not competent to 
offer medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  Consequently, lay assertions of medical 
causation or medical diagnosis cannot constitute evidence to 
render a claim well grounded under 38 U.S.C.A. § 5107(a).  
Lathan v. Brown, 7 Vet. App. 359, 365 (1995); Grottveit v. 
Brown, 5 Vet. App. 91, 95 (1993); Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  Hence, the appellant's unsubstantiated 
allegations alone are an insufficient basis on which to 
establish a well-grounded claim for service connection for 
the cause of death.  

In this regard, I note that the appellant has submitted 
medical statements that satisfy the nexus requirement for 
establishing a well-grounded claim.  For example, an October 
1996 statement from J. F. Hensleigh, M.D. is to the effect 
that veteran's chronic urinary tract infections may have 
contributed to the veteran's death.  Also, a statement from 
R. G. Patel, M.D. is to the effect that the cause of he 
veteran's death was sepsis and that the veteran was noted to 
have urosepsis during the time of his terminal 
hospitalization.  Dr., Patel concluded that the veteran's 
renal failure and urinary tract infections contributed to the 
development of sepsis syndrome that resulted in the veteran's 
death.  Accordingly, in the instant case, the appellant has 
presented a well-grounded claim.  

Merits.  

The appellant also prevails on the merits of her claim, as 
the positive and negative evidence of record is in relative 
equipoise.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

The veteran's death certificate and the terminal hospital 
records indicate that the veteran died from complications 
involving multiple systems of his body.  The final diagnosis 
was gram negative sepsis, adult respiratory distress syndrome 
secondary to bilateral pneumonia and chronic lymphocytic 
leukemia.  In addition the certificate of death lists atrial 
fibrillation and bronchitis.  None of the conditions was 
present during the veteran's active service.  

However, the appellant argues that service-connected 
prostatitis and urethritis contributed substantially and 
materially to the veteran's death.  Statements throughout the 
claims folder indicate that the veteran had been treated 
repeatedly for urinary tract infections and prostatitis.  For 
instance, a March 1996 statement from Dr. Hensleigh shows 
that the veteran had been by treated by him since 1975 for 
his prostate gland, bladder and kidneys.  Moreover, the 
terminal hospital report shows that the veteran was afforded 
treatment for a urinary tract infection during his hospital 
course.  

Furthermore, the appellant submitted additional evidence 
after the claim was certified to the Board.  The evidence was 
submitted with a motion for good cause and a waiver of 
initial review by the RO.  The reported "good cause" was 
that the evidence had not been available previously.  
38 C.F.R. § 20.1304 (1999). This additional evidence is a 
February 2000 medical report from C. N. Bash, M.D.  As this 
opinion was not issued until February 2000, the Board 
concludes that good cause has been shown for its late 
submission.

Dr. Bash indicated that he had reviewed the veteran's claims 
folder for the purpose of making a medical opinion as to the 
cause of the veteran's death.  He determined that the 
veteran's death was likely a direct result of the service-
connected prostatitis and urethritis which likely caused his 
fatal gram-negative sepsis.  In reaching this conclusion, the 
physician noted that:  

This patient's sepsis very likely came 
from his prostate or urethra (urinary 
tract) because he had a chronic history 
of these infections.  

I note however, the veteran's terminal hospital records as 
well as his death certificate indicate that the veteran had 
some type of respiratory infection that contributed to his 
death.  In response to evidence of other infectious 
processes, Dr. Bash states: 

Additionally, this patient had two normal 
chest x-rays...there fore (sic) his chest 
was not the likely source of his 
infection which caused his sepsis.  
Furthermore, '...Urinary tract infection is 
the most common source of bacteremia 
produced by gram negative bacilli...' 
(Mandell page 669), therefore is very 
likely that this patient's sepsis was 
caused by his chronic prostatitis because 
his chest was clear on two occasions, no 
other source for the infections was 
identified and his sepsis was of the gram 
negative type.  

With respect to the role of lymphocytic leukemia that was 
also indicated as one of the conditions causing death, Dr. 
Bash states:

The treatment of his sepsis was 
complicated and difficult due to his 
chronic lymphocytic leukemia, but had he 
not had the infectious source (prostate 
and or urethra) the leukemia would not 
likely have caused his demise during his 
last admission.  This concept is 
supported by the literature which states, 
'...infections [urinary tract infections] 
can occasionally accelerate the 
progression of the primary underlining 
(sic) disease...'  (Mandell page 673).  

On these bases, Dr. Bash concluded:  

It is my opinion that this patient's 
likely urinary tract infection caused his 
demise by acceleration of his primary 
underlining (sic) disease.  

Dr. Bash's statement is credible and was based on a review of 
the veteran's clinical record.  In addition, it stands 
unrefuted by any other medical opinion.  Despite the fact 
that terminal hospital records and the certificate of death 
indicate that other body systems were identified as the cause 
of the veteran's death, I note that with respect to the 
matter of service-connected disability being a contributory 
cause of the veteran's death, the evidence is in relative 
equipoise.  In view of the foregoing, the appellant is 
afforded the benefit of the doubt and service connection is 
established for the cause of the veteran's death.  



ORDER

Service connection for the cause of the veteran's death is 
granted.  



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

